covenant eee department of the treasury internal_revenue_service washington d c bet eppa uniform issue list ko legend plan x company a amount c date d date e date f date g dear this is in response to a ruling_request submitted by you on as supplemented by additional letters dated kkkekkekeakeerrer eere reerererererererrrreeee for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted in support of the ruling requested you were a participant in plan x maintained by your former employer company a you separated from the service of company a on date d and received a distribution of amount c on date e amount c represented the total_distribution due you from plan x less federal withholding it was your intent to redeposit amount c into an ira however amount c was mistakenly deposited into a regular savings account on date g at a local bank where it remains at the time you received amount c you were caring for your terminally ill mother your mother passed away shortly thereafter on date f based on the above facts and representations you request that the service waive the day rollover requirement with respect to amount c because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides except as otherwise provided in this section that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities in general sec_402 provides that if an eligible_rollover_distribution is sec_402 of the code provides rules applicable to rollovers from exempt trusts transferred to an eligible_retirement_plan such as an ira or a qualified_trust the distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i ii for the life or life expectancy of the employee or the joint lives or life expectancies of the employee and the employee’s designated_beneficiary or for a period of ten years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day after the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides in part that an eligible_retirement_plan includes an ira a qualified sec_401 trust and certain other designated plans sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that the events caused by the illness and death of individual a’s mother resulted in amount c not being rolled over into an ira within days as individual a intended therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount c you are granted a period of days from the issuance of this ruling letter to contribute amount c into an ira provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact krerkeerrere ree eere re rerrerrerererererrerererreer sincerely yours delp manager donzelllittléjonn employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
